DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see page 1, filed 05/23/2022, with respect to the restriction between groups I (claims 1-9) and II (claims 10-17) have been fully considered and are persuasive.  The requirement for restriction between groups I and II has been withdrawn. 

Status of Claims
This action is in reply to the response filed on 05/23/2022.  Claims 1-17 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a trajectory generating module configured for generating an initial polishing and grinding trajectory for robot movements based on a three-dimensional contour of the work piece” in claim 10.
“a trajectory optimizing module configured for adjusting the initial polishing and grinding trajectory based on a first optimized adjustment value for polishing and grinding the work piece” in claim 10.
“a quality evaluating module configured for evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece, and, if so, generating a second optimized adjustment value in place of the first optimized adjustment value” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the limitations as recited in claim 10 interpreted under 112(f) fail to recite the structure of what is performing the functions in the specification. Are these modules physical structure such as cameras, chips, or sensors? 
Claims 11-17 are rejected as being dependent on claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitations interpreted under 112(f) are unclear what structure performs these functions since the structure is not found in the specification as to what a trajectory generating module, a trajectory optimizing module, and a quality evaluating module physically are.
Claims 11-17 are rejected as being dependent on claim 10.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 10-17 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of Claims 10-17 recite steps or instructions for generating a trajectory of a polishing and grind, which involves Human coordination of a grinder, trajectory optimization which involves a Human determining the best path to grind upon, and quality evaluation of the grinding which involves a Human evaluating and comparing the work with a known standard or against a previous work piece. which is grouped as a mental process under the 2019 PEG or a certain method of organizing Human activity under the 2019 PEG.  Accordingly, each of Claims 10-17 recites an abstract idea.
Specifically, Claim 10 recites 
(applicable to a robot); 
(generating an initial polishing and grinding trajectory, adjusting the initial polishing and grinding trajectory, and evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece are limitation of an observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG);
As indicated above, independent Claim 10 (and the respective dependent Claims 11-17) recites at least one step or instruction involving an observation, judgment or evaluation, which is grouped as a mental process or a certain method of organizing Human activity under the 2019 PEG.  Therefore, each of the above-identified claim limitations recites an abstract idea.  
Further, dependent Claims 11-17 merely include limitations that either further define the abstract idea (and tHus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in independent Claim 10 (and the respective dependent Claims 11-17) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 10), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a robot generically recited computer elements in independent Claim 10 (and their respective dependent claims) do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 10 (and the respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing Human activity) using rules (e.g., computer instructions) executed by a computer (e.g., a robot as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  THus, for these additional reasons, the abstract idea identified above in independent Claim 10 (and the respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 10 (and the respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B
None of Claims 10-17 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: a robot.
The above-identified additional elements are generically claimed computer components which enable the robot to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, in paragraphs [0019-0020] the Applicant discusses how the system is installed on a generic computer connected to a robot driver and a sensing device without structure as to what the robot driver physically is (e.g. a motor) or the sensing device physically is (e.g. visual sensor). Applicant’s figure 1 only shows a generic display device with lines connected to a robotic arm. No where does the Applicant detail as to what each of these items are to show how the function of the trajectory generating module, trajectory optimizing module, and quality evaluating module are actually achieved in the physical space by a robot driver or a sensing device. Such that the computer, the robot driver, and the sensing device are well understood, routine, and conventional. 
Accordingly, in light of Applicant’s specification, the claimed term robot is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the robot.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 10-17 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the system of Claims 10-17 are directed to applying an abstract idea (e.g., mental process or certain method of organizing Human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 10-17 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 10-17 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  THus, Claims 10-17 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 10-17 amounts to significantly more than the abstract idea itself. 
	Accordingly, Claims 10-17 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (Chinese Patent No. CN108000250), hereinafter referred to as Cai.
	Regarding claim 1, Cai discloses a method for controlling polishing and grinding (page 13, [0084], 400), applicable to a robot  (pages 13-14, [0089-0090]) clamping a work piece to be polished or ground (page 14, [0090], castings to be polished), the method comprising the following steps of: 
	(1) generating an initial polishing and grinding trajectory for robot movements based on a three-dimensional contour of the work piece stored in a database (pages 10 and 13, [0065 and 0085], S201); 
	(2) adjusting the initial polishing and grinding trajectory based on a first optimized adjustment value stored in the database for polishing and grinding the work piece (pages 11 and 13, [0070 and 0086], S204); and 
	(3) evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece, and, if so, generating a second optimized adjustment value in place of the first optimized adjustment value, or returning to step (2) (pages 11-13, [0074 and 0087], S208).
	Regarding claim 3, Cai further discloses the method of claim 1, wherein the initial polishing and grinding trajectory for robot movements is a combination of polishing and grinding trajectories of a portion of contours of a plurality of work pieces that have been polished and ground previously (page 11, [0068]).
	Regarding claim 6, Cai further discloses the method of claim 1, wherein step (2) comprises adjusting the initial polishing and grinding trajectory for robot movements based on a determination result of final polishing and grinding quality of the last work piece (page 11, [0070-0072]).
	Regarding claim 7, Cai further discloses the method of claim 1, wherein step (2) comprises adjusting the initial polishing and grinding trajectory for robot movements based on the polishing and grinding quality of the work piece when being polished and ground (page 11, [0070-0072]).
	Regarding claim 8, Cai further discloses the method of claim 1, wherein the polishing and grinding quality of the work piece is evaluated based on surface roughness of the work piece after being polished and ground (page 4, [0026], the surface features being scanned and measured indicated the polishing of the workpiece).
	Regarding claim 10, Cai discloses a system for controlling polishing and grinding (page 13, [0084], 400), applicable to a robot (pages 13-14, [0089-0090]) clamping a work piece to be polished or ground (page 14, [0090], castings to be polished), the system comprising: 
	a trajectory generating module configured for generating an initial polishing and grinding trajectory for robot movements based on a three-dimensional contour of the work piece (pages 10 and 13, [0065 and 0085], S201); 
	a trajectory optimizing module configured for adjusting the initial polishing and grinding trajectory based on a first optimized adjustment value for polishing and grinding the work piece (pages 11 and 13, [0070 and 0086], S204); and 
	a quality evaluating module configured for evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece, and, if so, generating a second optimized adjustment value in place of the first optimized adjustment value (pages 11-13, [0074 and 0087], S208).
	Regarding claim 11, Cai further discloses the system of claim 10, wherein the trajectory generating module generates the initial polishing and grinding trajectory for robot movements by combining polishing and grinding trajectories corresponding to a portion of contours of a plurality of polished and ground work pieces stored in a database (page 11, [0068]).
	Regarding claim 14, Cai further discloses the system of claim 10, wherein the trajectory optimizing module adjusts the initial polishing and grinding trajectory for robot movements based on final polishing and grinding quality of the last work piece stored in a database (page 11, [0070-0072]).
	Regarding claim 15, Cai further discloses the system of claim 10, wherein the trajectory optimizing module adjusts the initial polishing and grinding trajectory for robot movements based on the polishing and grinding quality of the work piece during a polishing and grinding process (page 11, [0070-0072]).
	Regarding claim 16, Cai further discloses the system of claim 10, wherein the quality evaluating module determines the polishing and grinding quality of the work piece based on a measurement result of surface roughness of the work piece after being polished and ground measured by a surface roughness measuring apparatus (page 4, [0026], the surface features being scanned and measured indicated the polishing of the workpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) as applied to claims 1 and 10 above, in view of Adam et al (European Patent No. EP3159103), hereinafter referred to as Cai and Adam, respectively.
	Regarding claim 2, Cai discloses the method of claim 1, but does not explicitly disclose replacing a polishing and grinding force of the work piece for a polishing and grinding force of the last work piece when the polishing and grinding quality of the work piece is better than the polishing and grinding quality of the last work piece
	Adam teaches in figure 1, a method for controlling polishing and grinding, applicable to a robot (10) clamping a work piece to be polished or ground (20), the system comprising: a robot arm (22), an abrasive belt (34), the method comprising the following steps:
	(1) generating an initial polishing and grinding trajectory for robot movements (page 3, [0012]); 
	(2) adjusting the initial polishing and grinding trajectory (page 4, [0017-0018]); and 
	(3) evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece (pages 6-7, [0028-0029]); and 
	further comprising replacing a polishing and grinding force of the work piece for a polishing and grinding force of the last work piece when the polishing and grinding quality of the work piece is better than the polishing and grinding quality of the last work piece (pages 3-4, [0013-0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Adam to incorporate the replacement of the polishing and grinding force for the polishing and grinding force of the last workpiece because this configuration allows for larger and heavier workpieces to be finished (page 3, [0010], summarized).
	Regarding claim 4, Cai further discloses the method of claim 1, but does not explicitly disclose determining quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value, and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold.
	Adam teaches in figure 1, a method for controlling polishing and grinding, applicable to a robot (10) clamping a work piece to be polished or ground (20), the system comprising: a robot arm (22), an abrasive belt (34), the method comprising the following steps:
	(1) generating an initial polishing and grinding trajectory for robot movements (page 3, [0012]); 
	(2) adjusting the initial polishing and grinding trajectory (page 4, [0017-0018]); and 
	(3) evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece (pages 6-7, [0028-0029]); and 
	the quality evaluating module further comprising: determining the quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value (page 7, [0031], where the wear of the abrasive belt is determined on chip removal), and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold (page 7, [0032], the wear of the belt or surface roughness of the belt is monitored).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Adam to incorporate the abrasive belt and the monitoring of the quality of the abrasive belt because this configuration allows for larger and heavier workpieces to be finished (page 3, [0010], summarized).
	Regarding claim 12, Cai further discloses the elements of the system of claim 10, but does not explicitly disclose wherein the quality evaluating module determines quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value, and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold.
	Adam teaches in figure 1, a system for controlling polishing and grinding, applicable to a robot (10) clamping a work piece to be polished or ground (20), the system comprising: a robot arm (22), an abrasive belt (34), and a computer readable medium operating the following program:
	a trajectory generating module (page 3, [0012]); 
	a trajectory optimizing module (page 4, [0017-0018]);
	a quality evaluating module (pages 6-7, [0028-0029]); 
	the quality evaluating module further comprising: determining the quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value (page 7, [0031], where the wear of the abrasive belt is determined on chip removal), and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold (page 7, [0032], the wear of the belt or surface roughness of the belt is monitored).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Adam to incorporate the abrasive belt and the monitoring of the quality of the abrasive belt because this configuration allows for larger and heavier workpieces to be finished (page 3, [0010], summarized).
	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) in view of Adam et al (European Patent No. EP3159103), as applied to claims 4 and 12 above, and in further view of Li et al (Chinese Patent No. CN106956188), hereinafter referred to as Cai, Adam, and Li, respectively.
	Regarding claim 5, Cai as modified discloses the method of the claimed invention as stated above in claim 4, but does not explicitly disclose wherein the first optimized adjustment value and the second optimized adjustment value include a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt.
	Li teaches in figure 1, a system of polishing comprising: a belt sander (4), a robotic arm (1), a computer that controls the robotic arm and the polishing of a workpiece (3), and a feeding table (8) and a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt (page 9, [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cai with the teachings of Li to incorporate the workpiece feeding table and the controller to adjust the feed rate of the workpiece movement to the abrasive belt because having a workpiece feeding table allows for the robotic arm and abrasive belt to better be optimized to produce workpieces with improved automation and reduces operating costs and simplifies the operation of the robotic sanding apparatus (page 2, [0009], summarized).
	Regarding claim 13, Cai discloses the elements of the claimed invention as stated above in claim 10, but does not explicitly disclose wherein the trajectory optimizing module further adjusts the initial polishing and grinding trajectory by adjusting a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt.
	Li teaches in figure 1, a system of polishing comprising: a belt sander (4), a robotic arm (1), a computer that controls the robotic arm and the polishing of a workpiece (3), and a feeding table (8) and a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt (page 9, [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cai with the teachings of Li to incorporate the workpiece feeding table and the controller to adjust the feed rate of the workpiece movement to the abrasive belt because having a workpiece feeding table allows for the robotic arm and abrasive belt to better be optimized to produce workpieces with improved automation and reduces operating costs and simplifies the operation of the robotic sanding apparatus (page 2, [0009], summarized).
	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) as applied to claims 1 and 10 above, in view of Albert et al (WIPO No. WO2018/183935), hereinafter referred to as Cai and Albert, respectively.
	Regarding claim 9, Cai discloses the method of claim 1, but does not explicitly disclose wherein the polishing and grinding quality of the work piece is evaluated based on an audio frequency during a polishing and grinding process.
	Albert teaches a robotic arm polisher (fig 1, 140) the robotic polisher comprising a sensor using sounds to indicate the polishing (page 34, [00110]), wherein the polishing and grinding quality of the work piece is evaluated based on an audio frequency during a polishing and grinding process (page 34, [00110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Albert to incorporate the sensor and the use of sound to determine the result of the grinding process of the work piece because this configuration reduces work time, increases quality and minimized material usage (page 34, [00110], summarized).
	Regarding claim 17, Cai discloses the elements of the claimed invention as stated above in claim 10, but does not explicitly disclose wherein the quality evaluating module determines the polishing and grinding quality of the work piece based on an audio frequency detecting result of the polishing and grinding process of the work piece detected by an acoustic emission sensor.
	Albert teaches a robotic arm polisher (fig 1, 140) the robotic polisher comprising a sensor using sounds to indicate the polishing (page 34, [00110]), wherein the polishing and grinding quality of the work piece is evaluated based on an audio frequency during a polishing and grinding process (page 34, [00110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Albert to incorporate the sensor and the use of sound to determine the result of the grinding process of the work piece because this configuration reduces work time, increases quality and minimized material usage (page 34, [00110], summarized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng et al (Chinese Patent No. CN 108340247) teaches a robotic arm with a belt sanding device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723